DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, Figures 1A-6B in the reply filed on March 31, 2022 is acknowledged.
Claim 8 is withdrawn because it reads on the non-elected species Group II.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "said first closure element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is first cited in claim 22 but claim 24 pends from claim 1.  For purposes of examination, the Examiner will interpret the claim to read “said frame” as is written in claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 22, 23, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sersland, US 2703730.
Regarding claim 1, Sersland teaches an apparatus comprising: 
(a) an opening (unnumbered feature formed by 30 mounted to 12, with openings up and down; Fig 3) bounded by a frame (12), said frame defining a plane of closure (plane runs left to right in Fig 3); 
(b) a panel (48) swingably mounted relative to said frame (48 swings up to engage 12 move Fig 4 to Fig 3) so as to be swingable between an open position removed from said opening (Fig 4) and a closed position in which said panel is aligned parallel to said plane of closure (Fig 3); and 
(c) a locking element (unnumbered feature comprising 20, 24) mounted on said frame (Fig 3) and displaceable between a locked position in which said locking element is engaged with said panel thereby locking said panel to said frame (Fig 3), and an unlocked position in which said locking element is disengaged from said panel thereby unlocking said panel from said frame (Fig 4), 
wherein said locking element comprises a primary load bearing surface (upper surface of 20; Fig 3) deployed such that, when said panel is in said closed position and said locking element is in said locked position (Fig 3), said primary load bearing surface engages a pressure surface of said panel (bottom surface of 66; Fig 3) oriented at an inclination to said plane of closure such that force applied to displace said panel towards the open position is opposed by compressive forces applied by said pressure surface to said locking element acting towards said frame (top surface of 20 engages with bottom surface of 66 to oppose the movement of 48 downward in Fig 3), and wherein said locking element further comprises an anchoring configuration configured such that (It has been held that the recitation that an element is "configured” to perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04), when said panel is in said closed position and said locking element is in said locked position (Fig 3), said anchoring configuration engages a complementary feature of said panel (right side of 66; Fig 3) to define a tensile engagement configured to oppose forces acting within said plane of closure to separate said panel from said frame (forces acting to the left within place of closure).
Regarding claim 2, Sersland teaches the apparatus of claim 1, wherein said primary load bearing surface (upper surface of 20; Fig 3) and said anchoring configuration (upper right surface of 20; Fig 3) are rigidly interconnected or integrally formed as part of said locking element (unnumbered feature comprising 20, 24; Fig 2).
Regarding claim 3, Sersland teaches the apparatus of claim 1, wherein said locking element (20) is pivotally mounted to said frame (12; movement of 20 from Fig 3 to Fig 4).
Regarding claim 4, Sersland teaches the apparatus of claim 3, wherein said anchoring configuration (upper right surface of 20) comprises a hook region (hook formed by 20 at the ends of 46 and 22; Fig 2) of said locking element (unnumbered feature comprising 20, 24), and wherein said complementary feature of said panel (right side of 66; Fig 3) is an undercut surface in a recess (66 is a locking groove formed in surface 58 of 48) of said panel (48; Fig 4).
Regarding claim 5, Sersland teaches the apparatus of claim 4, wherein said locking element (unnumbered feature comprising 20, 24) is pivotally mounted so as to be pivotable about a pivot axis (axis defined by 14; pivoting movement of 20 between Fig 3 and Fig 4), and wherein at least part of an engagement contact area (20 engages with 66; Fig 3) between said hook region (hook formed by 20 at the ends of 46 and 22; Fig 2) and said undercut surface (66 is a locking groove formed in surface 58 of 48) is located to the door-opening side of a plane parallel to said plane of closure passing through said pivot axis (Fig 3).
Regarding claim 6, Sersland teaches the apparatus of claim 3, wherein said frame (12) comprises a stopper (36) deployed to abut a surface of said locking element (24; Fig 3) in said locked position so as to limit rotation of said locking element (36 limits the clockwise rotation of locking element; Fig 3).
Regarding claim 7, Sersland teaches the apparatus of claim 1, wherein at least part of said primary load bearing surface (upper surface of 20; Fig 3) is a flat surface, and at least part of said pressure surface (bottom surface of 66; Fig 3) is a flat surface (although 20 and 66 appear to be rounded in the figures, the tangent of their contact surfaces are a straight line and therefore flat).
Regarding claim 9, Sersland teaches an apparatus comprising: 
(a) an opening (unnumbered feature formed by 30 mounted to 12, with openings up and down; Fig 3) bounded by a frame (12), said frame defining a plane of closure (plane runs left to right in Fig 3); 
(b) a panel (48) swingably mounted relative to said frame (48 swings up to engage 12 move Fig 4 to Fig 3) so as to be swingable between an open position removed from said opening (Fig 4) and a closed position in which said panel is aligned parallel to said plane of closure (Fig 3); and 
(c) a locking element (unnumbered feature comprising 20, 24) mounted on said frame (Fig 3) so as to be pivotable about a pivot axis (axis defined by 14; pivoting movement of 20 between Fig 3 and Fig 4) parallel to an edge of said panel between a locked position in which said locking element is engaged with said panel thereby locking said panel to said frame (Fig 3), and an unlocked position in which said locking element is disengaged from said panel thereby unlocking said panel from said frame (Fig 4), 
wherein said locking element comprises a convex primary load bearing surface (20 appears to be cylindrical so the upper surface of 20 would be convex; Fig 3) deployed such that, when said panel is in said closed position and said locking element is in said locked position, forces applied to said panel directed to displace said panel towards said open position are transferred via said primary load bearing surface to said frame (Fig 3), and wherein a region of said panel contacting said convex primary load bearing surface (bottom surface of 48; Fig 3) has a shape non-complemental to said convex primary load bearing surface (region between 66 and 50 is flat; Fig 3) so as to accommodate sliding motion of said region of contact over said convex primary load bearing surface resulting from flexion deformation of said panel while maintaining effective force transfer from said panel to said locking element (A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim.  See MPEP 2114) (the region between 66 and 50 will accommodate the sliding motion of the convex primary load bearing surface).
Regarding claim 10, Sersland teaches the apparatus of claim 9, wherein said convex primary load bearing surface has a partial cylindrical form (20 appears to be cylindrical so the upper surface of 20 would be convex; Fig 3).
Regarding claim 11, Sersland teaches the apparatus of claim 10, wherein said pivot axis is an axis of said partial cylindrical form (axis defined by 14; pivoting movement of 20 between Fig 3 and Fig 4).
Regarding claim 12, Sersland teaches the apparatus of claim 9, wherein said convex primary load bearing surface (20 appears to be cylindrical so the upper surface of 20 would be convex; Fig 3) has an angular extent of at least 30 degrees around said pivot axis (the rotation of 20 around the pivot axis defined by 14 from Fig 3 to Fig 4 appears to exceed 30 degrees).
Regarding claim 13, Sersland teaches the apparatus of claim 9, wherein said frame (12) further comprises an angular stop (36) deployed to abut part of said locking element (24; Fig 3) in said locked position so as to prevent pivoting of said locking element beyond said locked position (36 prevents pivoting locking element past position in Fig 3).
Regarding claim 14, Sersland teaches the apparatus of claim 9, wherein said region of said panel (bottom right surface of 48; Fig 3) contacting said convex primary load bearing surface (20 appears to be cylindrical so the upper surface of 20 would be convex; Fig 3) is an edge of said panel (Fig 3).
Regarding claim 15, Sersland teaches the apparatus of claim 9, wherein said region of said panel (bottom right surface of 48; Fig 3) contacting said convex primary load bearing surface (20 appears to be cylindrical so the upper surface of 20 would be convex; Fig 3) is a flat region (the region of 48 containing 66 is flat; Fig 3).
Regarding claim 16, Sersland teaches the he apparatus of claim 9, (note this rejection has a wider region than claim 15) wherein said region of said panel (bottom right surface of 48; Fig 3) contacting said convex primary load bearing surface (20 appears to be cylindrical so the upper surface of 20 would be convex; Fig 3) is a convex region (the far right side of 48 is rounded outward; Fig 3).
Regarding claim 22, Sersland teaches an apparatus comprising: 
(a) a pair of closure elements including: 
(i) a frame element (12) extending along one side of an opening defining a plane of closure (plane runs left to right in Fig 3), and 
(ii) a panel (48) swingably mounted relative to said opening (48 swings up to engage 12 move Fig 4 to Fig 3) so as to be swingable between an open position removed from said opening (Fig 4) and a closed position in which said panel is aligned parallel to said plane of closure (Fig 3); and 
(b) a locking element (unnumbered feature comprising 20, 24) mounted on a first of said closure elements (Fig 3), said locking element being displaceable between a locked position in which said locking element is engaged with a second of said closure elements, thereby locking said panel to said frame element (Fig 3), and an unlocked position in which said locking element is disengaged from said second closure element, thereby unlocking said panel from said frame (Fig 4), 
wherein said locking element comprises a primary load bearing surface (upper surface of 20; Fig 3) deployed such that, when said panel is in said closed position and said locking element is in said locked position, said primary load bearing surface engages a pressure surface of said second closure element (bottom surface of 66; Fig 3) oriented at an inclination to said plane of closure such that force applied to displace said panel towards the open position is opposed by compressive forces applied by said pressure surface to said locking element acting towards said first closure element (Fig 3), and wherein said locking element further comprises an anchoring configuration (upper right surface of 20; Fig 3) configured such that, when said panel is in said closed position and said locking element is in said locked position, said anchoring configuration engages a complementary feature of said second closure element (right side of 66; Fig 3) to define a tensile engagement configured to oppose forces acting within said plane of closure to separate said panel from said frame (forces acting to the left within place of closure).
Regarding claim 23, Sersland teaches the apparatus of claim 1, wherein said primary load bearing surface (upper surface of 20; Fig 3) and said anchoring configuration (upper right surface of 20) are rigidly interconnected or integrally formed as part of said locking element (unnumbered feature comprising 20, 24; Fig 3).
Regarding claim 24, Sersland teaches the apparatus of claim 1, wherein said locking element (unnumbered feature comprising 20, 24) is pivotally mounted to said frame (12; movement of 20 from Fig 3 to Fig 4).
Regarding claim 25, Sersland teaches the apparatus of claim 24, wherein said anchoring configuration (upper right surface of 20) comprises a hook region (hook formed by 20 at the ends of 46 and 22; Fig 2) of said locking element (unnumbered feature comprising 20, 24), and wherein said complementary feature of said panel (right side of 66; Fig 3) is an undercut surface in a recess (66 is a locking groove formed in surface 58 of 48) of said panel (48; Fig 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tonks, GB 406811 A, teaches improvements relating to fastenings for windows, doors and the like with frame mounted locking element.
Raz et al., US 20130000205 A1, teaches an arrangement for securing a panel closure.
Vasilon, US 20160115722 A1, teaches a gate latch with compression and tensile engagement.
Hillon, US 0909901 A, taches a sash lock with compression and tensile engagement.
Raz, WO 2017033177 A1, teaches a securing mechanism for a sliding panel.
Chignell-Stapleton et al., EP 1832508 A1, teaches an operation mechanism for activating a deceleration device with compression and tensile engagement.
Siegler, DE 102004054981 A1, teaches a window or door comprising a locking element having a protrusion for interacting with a handle in a locking position. 
Egi, US 20050140151 A1, teaches a door lock device with frame mounted locking element.
Speyer et al., US 20070290456 A1, teaches an active sealing and securing system for door/window.
Furner, US 20020145292 A1, teaches a door lock with compression and tensile engagement. 
Klinger et al., US 4428153 A, teaches a recessed astragal for double door with frame mounted locking element. 
Suska, US 4765662 A, teaches a coordinated door stop and latch with frame mounted locking element. 
Keil, US 2066278 A, teaches an electric door release mechanism with frame mounted locking element. 
Clegg et al., WO 2015079228 A2, teaches a locking device with frame mounted locking elements. 
Myklebust, GB 2036156 A, teaches fastening bolts for doors with frame mounted locking element with compression engagement.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675